UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1518



GEORGE P. BERRY,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Jillyn K. Schulze, Magistrate Judge. (CA-
99-2070-AW)


Submitted:   September 29, 2000           Decided:   October 17, 2000


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Shea, WILLONER, CALABRESE & ROSEN, P.A., College Park,
Maryland, for Appellant. Lynne A. Battaglia, United States At-
torney, Allen F. Loucks, Assistant United States Attorney, Arthur
J. Fried, General Counsel, Charlotte Hardnett, Deputy Chief Coun-
sel, John M. Sacchetti, Associate General Counsel, Lawrence A.
Levey, Office of the General Counsel, SOCIAL SECURITY ADMINIS-
TRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George P. Berry appeals the magistrate judge’s order1 entering

summary judgment in favor of the Commissioner in Berry’s action for

review of a final decision of the Commissioner of Social Security

denying his claim for disability insurance benefits.        We have

reviewed the record and the magistrate judge’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

magistrate judge. See Berry v. Apfel, Commissioner, No. CA-99-2070-

AW (D. Md. Feb. 25, 2000).2   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     1
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).
     2
       Although the district court’s order is marked as “filed” on
February 24, 2000, the district court’s record shows that it was
entered on the docket sheet on February 25, 2000.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2